DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 10/20/2021 have been considered. As directed by the amendment, claim 8 is amended, claim 21 is canceled, claims 9-18 are withdrawn. Accordingly, an action on the merits follows regarding claims 1-8, 19-20, 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Unnewehr (US 20200029647)(hereinafter Unnewehr).
Regarding claim 19, Unnewehr teaches a knit upper having a toe end and a heel end (fig 2A); the knit upper (11b) having a knitted element, the knitted element being formed of a unitary one-piece construction during a knitting process on a knitting machine (para [0032],[0081]), the knitted element comprising a knitted tongue region, a knitted upper heel region, a knitted upper lateral midfoot region, a knitted upper medial midfoot region, a knitted upper metatarsal region, a knitted upper lateral ball region, a knitted upper medial ball region, and a knitted upper toe region, the upper metatarsal region including a knitted upper lateral metatarsal region and a knitted upper medial metatarsal region, the upper having a knitted upper lateral side region and a knitted upper medial side region, the upper lateral side region including the upper lateral midfoot region, the upper lateral metatarsal region and the upper lateral ball region, the upper medial side region including the upper medial midfoot region, the upper medial metatarsal region, and the upper medial ball region(fig 2A, the knitted upper 11b is for an article of footwear and is formed essentially a single piece in a three dimensional knitting process), the upper toe region being seamlessly knitted with the upper medial and lateral ball regions during the knitting process, the upper medial and lateral ball regions being seamlessly knitted with the upper metatarsal region during the knitting process, the upper metatarsal region being seamlessly knitted with the upper lateral and medial midfoot regions during the knitting process (para [0032], [0081]), the knitted element including a circular vamp oxford pattern (as seen in fig 2A, the knitted upper 11b comprising a circular vamp pattern, and para [0032], [0081], the flatbed knitting machine allows a great variety of complex knitting patterns to be incorporated into the knitted fabric, then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the circular vamp pattern of Unnewehr to be a circular vamp oxford pattern for the benefit of providing the aesthetic appeal and structural characteristic for the upper of Unnewehr), the circular vamp oxford pattern being portions of at least the upper toe region, the upper lateral and medial ball regions, the upper lateral and medial metatarsal regions, and the upper lateral and medial midfoot regions (fig 2A); the upper toe region, the upper lateral and medial ball regions, and the upper lateral and medial metatarsal regions collectively being knitted with the circular vamp oxford pattern during the knitting process (para [0032], [0081]), the circular vamp oxford pattern comprising a medial band of stitching and a lateral band of stitching (annotated fig 2A), the upper metatarsal region, and the upper lateral and medial midfoot regions collectively being knitted with the medial and lateral band of stitching(annotated fig 2A); the circular vamp oxford pattern being knit with a first knit structure, a second knit structure, and a third knit structure ( annotated fig 2A ), the first knit structure being seamlessly knit with the second knit structure, the second knit structure being seamlessly knit with the third knit structure, the first knit structure being adjacent to the second knit structure, and the third knit structure being adjacent to the second knit structure opposite the first knit structure, the first knit structure differing from the second knit structure at a first boundary with the second knit structure and being closer to the toe end than the second knit structure, the third knit structure differing from the second knit structure at a second boundary with the second knit structure and being closer to the heel end than the second knit structure (annotated fig 2A), the first and second boundaries extending from the knitted upper medial midfoot region to the knitted upper medial metatarsal region to the knitted upper medial ball region to the knitted upper lateral ball region to the knitted upper lateral metatarsal region to the knitted upper lateral midfoot region, the first boundary having a medial portion within the medial midfoot region being directly adjacent the medial side of the boundary between the top region and bottom region of the upper 11b, the second boundary having a medial portion within the medial midfoot region being directly adjacent the medial side of the boundary between the top region and bottom region of the upper 11b, the first boundary having a lateral portion within the lateral midfoot region being directly adjacent the lateral side of the boundary between the top region and bottom region of the upper 11b, the second boundary having a lateral portion within the lateral midfoot region being directly adjacent the lateral side of the boundary between the top region and bottom region of the upper 11b; the first knit structure being present in the upper toe region, the upper lateral and medial ball regions, the upper lateral and medial metatarsal regions, and the upper lateral and medial midfoot regions, the third knit structure being present in the upper heel region, the upper lateral and medial midfoot regions, and the upper lateral and medial metatarsal regions, the first and third knit structures being separated by the second knit structure, the second knit structure being present in the medial and lateral band of stitching (annotated fig 2A).

    PNG
    media_image1.png
    576
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    521
    media_image2.png
    Greyscale

	Unnewehr does not teach in fig 2A a sole secured to the upper, the sole having a medial side and a lateral side, a chassis member secured to the upper, the chassis having a medial side and a lateral side. However, in fig 5C, Unnewehr teaches the sole 52 secured to the upper 11b, the sole 52 having a medial side and a lateral side, a chassis member (annotated fig 5C, the member between the upper 11b and the sole 52) secured to the upper, the chassis having a medial side and a lateral side. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the upper 11b in fig 2A with the sole assembly as taught in fig 5C for the benefit of providing structural stability in the bottom region of the upper (Unnewehr, para [0041]).

    PNG
    media_image3.png
    426
    635
    media_image3.png
    Greyscale

	Then the modified Unnewehr teaches the first boundary having a medial portion within the medial midfoot region being directly adjacent the medial side of the chassis member, the second boundary having a medial portion within the medial midfoot region being directly adjacent the medial side of the chassis member, the first boundary having a lateral portion within the lateral midfoot region being directly adjacent the lateral side of the chassis member, the second boundary having a lateral portion within the lateral midfoot region being directly adjacent the lateral side of the chassis member.
	Regarding claim 20, Unnewehr teaches different parts of the knit upper 11b comprising different knitting structure; the knitting structure is, for example, plain, interlock, jersey, purl, rib knit, Milanese, Raschel, or tricot (para [0156], table 00001). Then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the upper of Unnewehr having the first knit structure varies from the second knit structure in one or more gauge, color, yarn diameter, or stitch type and the third knit structure varies from the second knit structure in one or more gauge, color, yarn diameter or stitch type for the benefit of providing aesthetic characteristics, breathability, stretch resistance to different zones of the knitted upper.
Claims 1, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Unnewehr (US20200029647) in view of Berrian (US 20190037959)(hereinafter Berrian).
Regarding claim 1, Unnewehr teaches a knit upper (fig 2A); the knit upper having a knitted element, the knitted element being formed of a unitary one-piece construction during a knitting process on a knitting machine (para [0032], [0081]), the knitted element comprising a knitted tongue region, a knitted upper heel region, a knitted upper lateral midfoot region, a knitted upper medial midfoot region, a knitted upper metatarsal region, a knitted upper lateral ball region, a knitted upper medial ball region, and a knitted upper toe region, the upper metatarsal region including a knitted upper lateral metatarsal region and a knitted upper medial metatarsal region, the upper having a knitted upper lateral side region and a knitted upper medial side region, the upper lateral side region including the upper lateral midfoot region, the upper lateral metatarsal region and the upper lateral ball region, the upper medial side region including the upper medial midfoot region, the upper medial metatarsal region, and the upper medial ball region (fig 2A, the knitted upper 11b is for an article of footwear and is formed essentially a single piece in a three dimensional knitting process), the upper toe region being seamlessly knitted with the upper medial and lateral ball regions during the knitting process, the upper medial and lateral ball regions being seamlessly knitted with the upper metatarsal region during the knitting process, the upper metatarsal region being seamlessly knitted with the upper lateral and medial midfoot regions during the knitting process (para [0032], para [0081]), the knitted element including a circular vamp oxford pattern (as seen in fig 2A, the knitted upper 11b comprising a circular vamp pattern, and para [0032], [0081], the flatbed knitting machine allows a great variety of complex knitting patterns to be incorporated into the knitted fabric, then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the circular vamp pattern of Unnewehr to be a circular vamp oxford pattern for the benefit of providing the aesthetic appeal and structural characteristic for the upper of Unnewehr), the circular vamp oxford pattern being portions of at least the upper toe region, the upper lateral and medial ball regions, the upper lateral and medial metatarsal regions, and the upper lateral and medial midfoot regions (fig 2A); the upper toe region, the upper lateral and medial ball regions, and the upper lateral and medial metatarsal regions collectively being knitted with the circular vamp oxford pattern during the knitting process; the circular vamp oxford pattern being knit with a first knit structure, a second knit structure, and a third knit structure (annotated fig 2A), the first knit structure being seamlessly knit with the second knit structure, the second knit structure being seamlessly knit with the third knit structure (fig 2A, para [0032], [0081]); the first knit structure being present in the upper toe region, the upper lateral and medial ball regions, the upper lateral and medial metatarsal regions, and the upper lateral and medial midfoot regions, the third knit structure being present in the upper heel region, the upper lateral and medial midfoot regions, and the upper lateral and medial metatarsal regions, the first and third knit structures being separated by the second knit structure (annotated fig 2A), the first and second knit structures defining a first boundary extending from the medial side of the sole to the lateral side of the sole, the second and third knit structures defining a second boundary extending from the medial side of the sole to the lateral side of the sole (annotated fig 2A), the first and second boundaries extending from the knitted upper medial midfoot region to the knitted upper medial metatarsal region to the knitted upper medial ball region to the knitted upper lateral ball region to the knitted upper lateral metatarsal region to the knitted upper lateral midfoot region, the first boundary having a medial portion within the medial midfoot region being directly adjacent the medial side of the boundary between the top region and bottom region of the upper 11b, the second boundary having a medial portion within the medial midfoot region being directly adjacent the medial side of the boundary between the top region and bottom region of the upper 11b, the first boundary having a lateral portion within the lateral midfoot region being directly adjacent the lateral side of the boundary between the top region and bottom region of the upper 11b , the second boundary having a lateral portion within the lateral midfoot region being directly adjacent the lateral side of the boundary between the top region and bottom region of the upper 11b (annotated fig 2A).

    PNG
    media_image1.png
    576
    664
    media_image1.png
    Greyscale

Unnewehr does not teach in fig 2A a sole secured to the upper, the sole having a medial side and a lateral side, a chassis member secured to the upper, the chassis having a medial side and a lateral side. However, in fig 5C, Unnewehr teaches the sole 52 secured to the upper 11b, the sole 52 having a medial side and a lateral side, a chassis member (annotated fig 5C, the member between the upper 11b and the sole 52) secured to the upper, the chassis having a medial side and a lateral side. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the upper 11b in fig 2A with the sole assembly as taught in fig 5C for the benefit of providing structural stability in the bottom region of the upper (Unnewehr, para [0041]).

    PNG
    media_image3.png
    426
    635
    media_image3.png
    Greyscale

Then the modified Unnewehr teaches the first boundary having a medial portion within the medial midfoot region being directly adjacent the medial side of the chassis member, the second boundary having a medial portion within the medial midfoot region being directly adjacent the medial side of the chassis member, the first boundary having a lateral portion within the lateral midfoot region being directly adjacent the lateral side of the chassis member, the second boundary having a lateral portion within the lateral midfoot region being directly adjacent the lateral side of the chassis member.
Unnewehr does not teach the first knit structure having a smaller gauge than the second and third knit structure, the third knit structure having a larger gauge than the second knit structure. However, in the same field of endeavor, Berrian teaches different structures of the knitted upper having different gauge (the heel portion comprising a full gauge portion; the top layer 132 and/or the bottom layer 134 comprising a reduced gauge in comparison with the heel portion (para [0030]); and the top layer 132 comprising the first zone 202 which has a higher gauge than the second zone 204 as the first zone 202 stretches less than the amount the second zone 204 (para [0043]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the three knit structures of Unnewehr with teaching different structures of the knitted upper having different gauge as taught by Berrian for the benefit of providing aesthetic characteristics, breathability, stretch resistance to different zones of the knitted upper. Then in combination, the modified Unnewehr in view of Berrian teaches the first knit structure having a smaller gauge than the second and third knit structure, the third knit structure having a larger gauge than the second knit structure and the first knit structure. 
Regarding claim 22, Unnewehr teaches the forward most portion of the first and second boundaries do not extend to the knitted upper toe region (fig 2A).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Unnewehr (US 20200029647) in view of Berrian (US 20190037959), further in view of Pohhajny (US 20150075031)(hereinafter Podhajny).
Regarding claim 2, Unnewehr teaches the circular vamp oxford pattern comprises a medial band of stitching (annotated fig 2A, the portion of the annotated second knit structure above at the medial side) and a lateral band of stitching (annotated fig 2A, the portion of the annotated second knit structure above at the lateral side), the upper metatarsal region, and the upper lateral and medial midfoot regions collectively being knitted with the medial and lateral band of stitching, the medial band of stitching comprising a curved line and extending rearward and downward from the knitted tongue region, the lateral band of stitching comprising a curved line and extending rearward and downward from the knitted tongue region (the annotated fig 2A above).
Unnewehr teaches a great variety of complex knitting patterns to be incorporated into the knitted fabric (para [0081]). Unnewehr does not clearly show in fig 2A the medial band and the lateral band comprising two inflection points. However, in the same field of endeavor, Podhajny teaches a medial band of stitching and a lateral band of stitching (fig 11, the band of monofilament area without the tensile element presented at the forefoot region and a portion of the midfoot region) comprising a curved line having two inflection points (fig 11). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the medial band and lateral band of Unnewehr with the curved line having two inflection points as taught by Podhajny for the benefit of providing aesthetic characteristics and stretching ability in the toe area.

    PNG
    media_image2.png
    399
    521
    media_image2.png
    Greyscale

Regarding claim 3, Unnewehr does not clearly show the medial and lateral band of stitching are knitted to comprise broguing. However, Unnewehr teaches different knitting patterns are used for the knitted upper, and a third part on the forefoot region having an open structure provided with a plurality of apertures for enhancing the breathability (para [0157]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the medial and lateral band of stitching comprising open structure as in the third part on the forefoot region for the benefit of enhancing the breathability for the knitted medial and lateral band of the circular vamp. 
Regarding claim 4, Unnewehr teaches the medial and lateral band of stitching meet at a forward most portion adjacent the knitted tongue region (fig 2A).
Regarding claim 5, Unnewehr teaches the medial and lateral band of stitching comprise the second knit structure (annotated fig 2A).
Regarding claim 6, Unnewehr does not clearly teach the annotated second knit structure comprising a jersey stitch. However, Unnewehr teaches a knitting structure can be used for the upper is plain, interlock, jersey, purl, rib knit, Milanese, Raschel, or tricot (para [0104]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second knit structure of Unnewehr comprising a jersey stitch as taught in para [0104] for the benefit of providing aesthetic appeal, texture, physical properties of footwear, within a single, unitary element of material. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Unnewehr (US 20200029647) in view of Berrian (US 20190037959), further in view of Pohhajny (US 20150075031), further in view of Huffa (US 20190350303)(hereinafter Huffa).
Regarding claim 7, Unnewehr teaches the forefoot region having an open structure provided with a plurality of apertures for enhancing the breathability. Unnewehr does not clearly teach the first and third knit structures comprises pointelle stitches. However, in the same field of endeavor, Huffa teaches pointelle ventilation 60 is incorporated into a knitted upper (para [0082], fig 19). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first and third knit structure of Unnewehr comprising pointelle stitches as taught by Huffa for the benefit of providing aesthetic appeal, texture, breathability within a single unitary element of material. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Unnewehr (US 20200029647) in view of Berrian (US 20190037959), further in view of Pohhajny (US 20150075031), further in view of Huffa (US 20190350303), further in view of Glidden (US 2147197)(hereinafter Glidden).
Regarding claim 8, Unnewehr teaches a heel counter could be provided (para [0041]), the chassis member (annotated fig 5C above), the outsole (52), the chassis member being coupled to the outsole (fig 5C). Unnewehr does not clearly teach the chassis member being coextensive with the outsole, the chassis member including a heel portion extending over a portion of the heel counter. However, in the same field of endeavor, Glidden teaches a foxing 20 applied around the lower portion of the shoe where it joins the outer sole (fig 1, page 2, first column, lines 16-18), the foxing including a heel portion (16) extending over a portion of the heel counter (14), the heel counter extending over a portion of the knitted upper heel region (fig 1), wherein the heel portion of foxing and the heel counter are adapted and configure to stiffen the upper in the knitted upper heel region (member 16 is heel reinforcement). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shoe of Unnewehr with the shape of the chassis member of Glidden for the benefit of facilitating assembly and providing a stronger union of the outsole to the texture upper. 

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments regarding claim 19 and 1 that Unnewehr does not teach both the first and second boundary lines extend “to the knitted upper medial ball region to the knitted lateral ball region” (remarks, page 16, first paragraph), the Applicant does not define the dimension of the ball region (and other regions of the footwear) and the specification does not clearly point out the boundary between the metatarsal region and the ball region (and boundaries between other regions of the footwear). Moreover, Unnewehr teaches knit upper (11b) being formed of a unitary one-piece construction during a knitting process on a knitting machine and a great variety of complex knitting patterns to be incorporated into the knitted fabric (para [0032],[0081]), then it is obvious that the knitted upper will fit differently with different user’s foot as of the material of the knitted upper. And in the above fig 2A, the first and second boundary lines of Unnewehr extend from the knitted upper medial midfoot region to the knitted upper medial metatarsal region to the knitted upper medial ball region to the knitted upper lateral ball region to the knitted upper lateral metatarsal region to the knitted upper lateral midfoot region.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732